DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                            Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statement filed on 02/26/2020 are considered by examiner.

                                                                   Drawings
4.           All drawings filed on 02/26/2020 are approved by examiner.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 5 and 6 are indefinite because in those claims it is not clearly understood “a pulse width setting circuit that sets the pulse width modulation signal so as to have a predetermined pulse width or more” that means (e.g., … to have at least one predetermined pulse width; or besides a predetermined pulse width, it has more further elements).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wakasugi (U.S. Pub. No. 2018/0183430) in view of Ogura (U.S. Pub. No. 2018/0307259).
Regarding claim 1, Wakasugi (e.g., Fig. 1) shows a DC-DC converter for generating an output voltage (at terminal T) according to a reference voltage (Vref), comprising a pulse width modulation signal generation circuit (M1, M2, 31) that generates a pulse width modulation signal (Vcomp) based on the first output signal (Vrefm) and the second output signal (Vfbm); and a driver (42) that outputs a driving signal (signals going out from GATE DRIVER 42 and coming 
	Wakasugi does not show a differential amplifier that outputs a first differential output signal and a second differential output signal according to a differential input using the reference voltage and the output voltage.
	However, Ogura discloses a power supply device (e.g., Fig. 6) comprising a differential amplifier (10) that outputs a differential output signal (signal going out of differential amplifier 10 and coming into the gate of transistor Pm) according to a differential input using the reference voltage (VREF) and the output voltage (VFB).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a differential amplifier that outputs a differential output signal according to a differential input using the reference voltage and the output voltage as taught in Ogura into a DC-DC converter of Wakasugi for the purpose of enhancing the power efficiency of the circuit via obtaining an “stability of a constant voltage circuit” (Ogura, para. [0004]).

Regarding claim 2, Wakasugi shows wherein the pulse width modulation signal generation circuit includes: a modulation circuit (M1, M2) that modulates the first output signal and the second output signal and outputs a first modulation signal (Vrefm) and a second modulation signal (Vfbm), respectively, and a comparator (31) that outputs the pulse width modulation signal (Vcomp) based on a comparison result between the first modulation signal (Vrefm) and the second modulation signal (Vfbm).

Regarding claim 3,  Wakasugi shows wherein the modulation circuit includes a first modulator (M1) that modulates the first output signal and outputs the first modulation signal (Vrefm) and a second modulator (M2) that modulates the second output signal and outputs the second 

Regarding claim 4, Wakasugi shows wherein the first modulation signal (Vrefm) and the second modulation signal (Vfbm) are triangular wave signals (paras. [0025], [0029]).

Regarding claim 8, Wakasugi shows wherein the comparator (31) outputs a HIGH signal when a value of the first modulation signal (Vrefm) is equal to or higher than a value of the second modulation signal (Vfbm), and outputs a LOW signal when a value of the first modulation signal (Vrefm) is lower than a value of the second modulation signal (Vfbm), and thereby outputs the pulse width modulation signal (Vcomp) (para. [0032]).

10.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wakasugi in view of Ogura as applied to claims 1-4 and 8 above, and further in view of Wakasugi (U.S. Pub. No. 2018/0091050, hereinafter “’050”).
Regarding claims 5 and 6, Wakasugi in view of Ogura shows a DC-DC converter comprising all the claimed subject matter as discussed above in section 9, except for a pulse width setting circuit that sets the pulse width modulation signal so as to have a predetermined pulse width and outputs the pulse width modulation signal to the driver.
However, ‘050 discloses also a DC-DC converter (Fig. 1) that comprises a pulse width setting circuit (41) that sets the pulse width modulation signal so as to have a predetermined pulse width and outputs the pulse width modulation signal (Vps) to the driver (51).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a pulse width setting circuit that sets the pulse width modulation signal so as to have a predetermined pulse width and outputs the pulse width modulation signal to the driver as taught in ‘050 into the DC-DC converter of Wakasugi in view of Ogura for the suppress[ing] the amount of power consumed due to switching losses” (‘050, para. [0019]).

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wakasugi in view of Ogura as applied to claims 1-4 and 8 above, and further in view of Kurose et al. (U.S. pub. No. 2016/0359463, hereinafter “Kurose”).
Regarding claim 7, Wakasugi in view of Ogura shows a DC-DC converter comprising all the claimed subject matter as discussed above in section 9, except for wherein the differential amplifier includes a common mode feedback circuit so that the first differential output signal and the second differential output signal are symmetrical to each other with respect to a midpoint potential.
However, Kurose (Fig. 1) discloses a differential amplifier including a common mode feedback circuit (310) so that the first differential output signal (VOUTP) and the second differential output signal (VOUTN) are symmetrical to each other with respect to a midpoint potential.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a differential amplifier includes a common mode feedback circuit so that the first differential output signal and the second differential output signal are symmetrical to each other with respect to a midpoint potential as taught in Kurose into the DC-DC converter of Wakasugi in view of Ogura for the purpose of enhancing the power efficiency of the circuit via “improv[ing] signal quality” (Kurose, para. [0004]).





Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838